Citation Nr: 0830964	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  03-22 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a ruptured 
intervertebral disc and loss of feeling in the right foot as 
secondary to VA prostate surgery in May 1998.  



REPRESENTATION

Appellant represented by:	Virginia M. Girard-Brady, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The veteran had active military service from August 1955 to 
January 1958.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 RO rating decision.  

In September 2004, the Board issued a decision denying 
compensation benefits under 38 U.S.C.A. § 1151 for claimed 
ruptured intervertebral disc and loss of feeling of the left 
foot.  The veteran appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  

The Court issued a Memorandum Decision in April 2007 
affirming the Board's decision so much as it pertained to 
claimed left foot disability.  

However, the Court found that VA had failed to adequately 
address the issue of compensation under 38 U.S.C.A. § 1151 
for claimed right foot disability, and the Court accordingly 
set aside and remanded that matter for further development.  

In November 2007 the Board remanded the issue of compensation 
under 38 U.S.C.A. § 1151 for a right foot disability to the 
RO for further development and adjudication in compliance 
with the Court's order.  

The veteran was scheduled to testify before a Veterans Law 
Judge via videoconference from the RO in August 2008, but he 
failed to appear.  His request for a hearing before the Board 
is accordingly deemed to be withdrawn.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is not shown to have a ruptured lumbar 
intervertebral disc as the result of prostate surgery 
performed by VA in May 1998.  

3.  The veteran is not shown to have a neurologic deficit 
involving the right foot as the result of carelessness, 
negligence, lack of proper skill, error in judgment, or other 
instance of fault on the part of VA or due to an event not 
reasonably foreseeable in connection with the prostate 
surgery performed in May 1998.  



CONCLUSION OF LAW

The criteria for compensation for claimed ruptured 
intervertebral disc and a loss of feeling in the right foot 
under the provisions of 38 U.S.C.A. § 1151 are not met.  38 
U.S.C.A. §§ 1101, 1131, 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 
3.310(a), 3.358, 3.361, 3.800 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In August 2002, prior to the September 2002 rating decision 
on appeal, the RO sent the veteran a letter advising him that 
to establish service connection under 38 U.S.C.A. § 1151 the 
evidence must show medical evidence of a current disability; 
medical or lay evidence of injury incurred in or aggravated 
by VA hospitalization or treatment; and, medical evidence of 
a nexus between the two.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim, and 
that he was afforded ample opportunity to submit such 
information and evidence prior to issuance of the rating 
decision on appeal.  

The August 2002 letter cited above also advised the veteran 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claim by getting such 
things as medical records, employment records and records 
from other Federal agencies.  

The letter advised the veteran that he should give VA enough 
information about such records so as to request them from the 
person or agency having custody, and that it is the 
claimant's responsibility to make sure the records are 
received by VA.  

The Board finds that the letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements provided to the 
veteran prior to the rating decision.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

The Board particularly notes that the RO sent the veteran a 
letter in January 2008 citing the elements to establish 
entitlement to benefits under 38 U.S.C.A. § 1151, the 
evidence currently of record, and the respective 
responsibilities of VA and the claimant in obtaining 
evidence.  

The January 2008 letter specifically advised the veteran, 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  The veteran was afforded 
opportunity to submit such information and/or evidence prior 
to the issuance of the Statement of the Case (SOC) in April 
2008.  

Neither in response to the document cited hereinabove, nor at 
any other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The AMC advised the veteran of the fourth and fifth Dingess 
elements (degree of disability, and effective date pertaining 
to the disability) by a letter in January 2008.  

Further, the Board's action herein denies compensation under 
38 U.S.C.A. § 1151, so no degree of disability or effective 
date will result from the Board's decision.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim on appeal.  

The Board also notes that there is no indication whatsoever 
in the record at this time that any additional action to 
comply with the duty to assist the veteran in connection with 
the claim on appeal could reasonably be accomplished, given 
his failure to appear to testify before the Board as 
scheduled.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  

The veteran has not identified, and the file does not 
otherwise indicate, that there are any other medical 
providers having additional records that should be obtained 
before the appeal is adjudicated by the Board.  

As noted, the veteran requested a hearing before the Board 
but failed without good cause to appear for a hearing 
scheduled before a Veterans Law Judge via videoconference 
from the RO in August 2008.  

In June 2002, an independent medical expert (IME) conducted a 
detailed review of the claims file (including the May 1998 
operative report and the veteran's medical records dating 
from before and after the surgery in May 1998) and issued a 
detailed opinion on the question of nexus.  

VCAA does not require a VA medical examination unless the 
medical evidence of record is not adequate or sufficient for 
the appropriate legal action or unless there has been a 
material change in the disability.  Glover v. West, 185 F.3d 
1328, 1332 (Fed. Cir. 1999).   The Board has found the IME's 
report to be adequate and sufficient adjudication of the 
issue on appeal.  The Board accordingly finds that remand for 
additional medical examination is not required in this case.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Under these circumstances, as required by regulation, the 
Board cannot find that the veteran is not prejudiced by the 
Board proceeding, at this juncture, with an appellate 
consideration of his claim at this point.  


II.  Analysis

Under the provisions of 38 U.S.C.A. § 1151, disability 
compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability were service-connected.  

A "qualifying additional disability" is one that is not the 
result of the veteran's willful misconduct, and the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished by VA,  and the proximate 
cause of the disability was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

To establish causation for a claim under 38 U.S.C.A. § 1151, 
the evidence must show that the medical treatment provided by 
VA resulted in the veteran's additional disability.  Merely 
showing that a veteran received care or treatment, and that 
the veteran has an additional disability, does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the veteran's disability (as 
explained in 38 C.F.R. § 3.361( c)); and that VA (i) failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider, or (ii) VA furnished the 
medical treatment without the veteran's, or in appropriate 
cases the veteran's representative's, informed consent.  
38 C.F.R. § 3.361(d)(1).  

The veteran asserts having current right foot disability 
caused by VA prostate surgery in May 1998.  Specifically, he 
reports suffering a ruptured disc at L4-L5 during that 
surgery, with resultant loss of feeling in the foot.  

The VA treatment records show surgery for nerve-sparing 
radical perineal prostatectomy (RPP) in May 1998.  The 
veteran complained of paresthesia of the right lower 
extremity after surgery.  

In July 1998, the veteran complained to VA of numbness in the 
right foot with shooting pain down the knee, beginning two 
weeks after the prostate surgery.  He was scheduled for an 
electromyography (EMG) study.  

The VA EMG in August 1998 noted history of chronic low back 
pain for years but recent pain and numbness beginning three 
weeks after the RPP.  The impression was that of bilateral 
low lumbar/upper sacral radiculopathy possibly due to 
multilevel foraminal stenosis, lumbar stenosis or 
leptomeningeal carcinomatosis.  There was also low-amplitude 
right sural sensory response of uncertain significance but 
possibly representing early neuropathy or some injury to the 
peripheral nerve distal to the dorsal root ganglion.  

The veteran presented to VA in August 1998 with renewed 
complaints of tingling in the toes and at the bottom of the 
right foot.  The clinical impression was that of numbness, 
pain and paresthesia of the right foot due to alcoholic 
neuropathy versus radiculopathy secondary to lumbosacral 
spine disease.  

A VA magnetic resonance imaging (MRI) analysis in September 
1998 showed an impression of loss of intervertebral disc 
height and desiccation of the disc at L4-L5 and L5-S1.  There 
were bulging discs with nerve protrusion at L4-L5 and at L5-
S1; L3-L4 and L2-L3 demonstrated mild disc bulges but no disc 
herniation.  

The VA podiatry notes dated in August 2000 show the veteran 
presented for initial evaluation of right foot peripheral 
neuropathy, which the veteran attributed to VA surgery 
several years previously.  

An independent medical examiner reviewed the veteran's chart 
in June 2002 and noted the veteran's medical history before 
and after the RPP in May 1998, as well as the operative notes 
of that surgery.  Dr. JV stated a medical opinion that the 
veteran's claimed foot disorder was not due to the RPP for 
various reasons.  

First, Dr. JV pointed out that transient neuropathy is a very 
common occurrence after an RPP, and the veteran was made 
aware of such a risk, but transient neuropathy resolves in 
most circumstances.  There is no report in literature that an 
RPP has ever resulted in disc herniation, and nothing in the 
operative report shows that this particular RPP had resulted 
in bulging discs or radiculopathy.  

Second, Dr. JV pointed out that the veteran had made 
inconsistent complaints of pain in the left foot versus 
numbness in the right foot.  

Third, Dr. JV pointed out that, despite the veteran's 
protestations of no prior history of foot pain, he had in 
fact complained of right and left lower extremity pain and 
low back pain on several documented occasions prior to the 
RPP, leading to the conclusion that the veteran's continuing 
foot pain is likely a longstanding condition not due to the 
RPP.  

Fourth, Dr. JV pointed out that there were several possible 
causes of the claimed pain that were more likely than the 
RPP, including alcohol abuse (resulting in nutritional 
deficiency causing peripheral neuropathy), employment history 
(heavy lifting as a cab driver and van driver) and 
longstanding complaint of arthritis and facet arthropathy 
which suggested that foraminal stenosis was contributing to 
nerve impingement and pain.  

In summary, Dr. JV stated that while the veteran's problem 
might be due to the RPP, the medical literature and the 
veteran's past medical/social history suggest other more 
likely explanations, including preexisting condition, 
alcohol-induced neuropathy, arthritis or work-related injury.  

In August 2000, a VA physician, noted that the veteran had 
two current problems: neuropathic foot pain possibly related 
to sural neuropathy and foot weakness not related to sural 
neuropathy.  The doctor stated that, to the extent that the 
surgery could have caused sural neuropathy or spinal disc 
herniation, perhaps related to surgical positioning, the two 
disabilities might be related to the operation performed by 
VA.  

The RO denied the claim for compensation for a left foot 
disorder by a rating decision in September 2002.  In June 
2003 the veteran submitted a Notice of Disagreement (NOD) 
enclosing a statement from the veteran asserting that he had 
not experienced pain or weakness in the foot until after the 
surgery that had been performed by VA.  A statement from his 
wife, also dated in June 2003, asserted that the veteran had 
not complained of pain or weakness in the foot until after 
the VA surgery.  

The veteran presented to the VA neurology clinic in June 2003 
for evaluation of complaint of low back pain radiating to the 
right leg and right foot pain and numbness since RPP in 1998.  
The examining physician noted previous EMG and MRI studies 
and performed a detailed clinical examination.  

The clinical impression was that of history of alcoholism 
with low back pain shooting to right leg and underlying 
peripheral neuropathy possibly due to alcohol.  The veteran 
asked the clinician to comment on whether the RPP had caused 
his problems but the clinician declined to do so.  The 
clinician noted that the veteran's main problem appeared to 
be pain from radiculopathy, not much weakness, and difficulty 
walking due to hyperesthetic feet.  

Based on review of the evidence above, the Board finds that 
the most probative medical opinion of record is the June 2002 
opinion, which stated that the veteran's claimed peripheral 
neuropathy was not due to the RPP.  Dr. JV supported his 
opinion with detailed clinical rationale.  Although Dr. JV 
did not personally examine the veteran, he had the benefit of 
several physical examination reports and service medical 
records; further, the veteran's current symptoms are not 
relevant in determining entitlement to service connection so 
personal physical examination is less important than access 
to all available medical treatment records.  

The only medical opinion that suggests a contrary opinion is 
the August 2002 opinion to the effect that, "to the extent 
that the surgery could have caused sural neuropathy or spinal 
disc herniation (related to surgical positioning, perhaps) 
these disabilities may be related to his operation performed 
at the Durham VA Medical Center."  

On careful reading, Dr. DE's opinion does not purport to be a 
conclusive statement of etiology.  Rather, it is speculation 
("may be related") built on several hypotheticals ("to the 
extent" that the surgery "could have caused" sural 
neuropathy or spinal herniation related to surgical 
positioning "perhaps").  

A medical opinion based on speculation, without supporting 
clinical evidence, does not provide the required degree of 
medical certainty and would be of no probative value.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. 
App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 
(1993).  

The Board accordingly finds that the opinion of Dr. JV is 
more probative of the issue on appeal than this statement.  
Further, the opinion of Dr. JV is consistent with the 
subsequent VA neurology clinic notes, in which the 
neurologist declined to relate the veteran's neuropathy to 
the RPP.  

The Board has also carefully considered the lay evidence of 
record, including the statements of the veteran and his wife 
to the effect that the veteran had no pain or weakness in his 
foot prior to the VA surgery.  

As a layperson, the veteran is competent to testify in regard 
to the onset and continuity of symptomatology, including 
pain.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  Similarly, the veteran's wife can 
certainly provide an eyewitness account of a veteran's 
visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

(The Board notes at this point that the veteran's wife is 
shown elsewhere to be a nurse.  As a nurse, she would have a 
degree of medical credibility.  In this case, the veteran's 
wife has made no medical assertion of any kind; she has 
simply asserted as a witness that the veteran had not 
complained of foot pain or weakness prior to the VA surgery.  
Her statement is accordingly treated as a lay statement, not 
a medical opinion.)  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may not ignore a veteran's testimony simply because 
he or she is an interested party and stands to gain monetary 
benefits; personal interest may, however, affect the 
credibility of the evidence.  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  

The Board notes in this case that the statements of the 
veteran and his wife are inconsistent with the documented 
medical and claims history.  The veteran was noted to have a 
pinched cervical nerve, with numbness to the left hand and 
foot, prior to the surgery in May 1998.  The preoperative 
assessment in May 1998 noted cervical and lumbar 
radiculopathy to be present prior to the RPP.  As the record 
clearly shows that the veteran in fact reported symptoms of 
radiculopathy prior to the RPP, the Board finds the 
statements to the contrary by the veteran and his wife to be 
lacking in credibility and of limited probative weight.  

Further, as noted above the most probative medical opinion of 
record states that the veteran's current neuropathy is not 
due to the RPP, or to any back injury attributable to the 
RPP.  

Accordingly, a claim for compensation under 38 U.S.C.A. 
§ 1115 for a claimed right foot disorder cannot be granted.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).   In this case, the evidence 
preponderates against the claim and the benefit-of-the-doubt 
rule does not apply.  



ORDER

VA compensation benefits under 38 U.S.C.A. § 1151 for a 
claimed right foot disorder due to VA medical treatment in 
May 1998 are denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


